   Case 3:21-mj-05023-LHG Document 9 Filed 07/27/21 Page 1 of 1 PageID: 23




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA,                         21-mj-05023-LHG


  v.                                               ORDER

  NICHOLAS LAYTON

                  Defendant.


       Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, and as set forth on the

record during the initial appearance of the defendant on this27thday of July 2021 in the

presence of both the prosecutor and defense counsel in this matter, the Court confirms the

United States’ continuing obligation to produce all exculpatory evidence to the defendant

pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so.

Failing to do so in a timely manner may result in consequences, including, but not limited to,

the Court’s order to produce information, the granting of a continuance, the exclusion of

evidence, adverse jury instructions, dismissal of charges, contempt proceedings, or sanctions by

the Court.


                                               Hon. Doug
                                                    Douglas
                                                       uglas E. A
                                                       ug        Arpert
                                                                  rpert
                                               United St
                                                      States
                                                        tat
                                                         ates
                                                            ess Ma
                                                                Magist
                                                                Magistrate Judge
